         Case 1:19-cv-02925-KPF Document 75 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAM FRANCO AND RAMON
CARMONA, individually and as parents
and natural guardians of K.C.,

                          Plaintiffs,              19 Civ. 2925 (KPF)
                   -v.-                                 ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record on January 8, 2021, Plaintiffs’

motion to file an amended complaint is DENIED and Plaintiffs’ claims are

hereby DISMISSED with prejudice. The Clerk of Court is directed to terminate

all pending motions, adjourn all remaining dates, and close this cases.

      SO ORDERED.

Dated:       January 15, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
